DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 have been entered and considered.  An Initialed copy of the PTO-1449 by the Examiner is attached

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an eye image obtaining unit and a first processing unit recited  in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-12 and 15-18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 5, 7-8, 15 and 20 U.S. Patent No. 10,580,530 (herein referred to as Patent’530). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent’530 discloses a third processing unit configured to determine, on the basis of the first result and the second result, a diagnostic information on the subject not required by the instant claims
Instant claims
US Patent No.: 10,580,530
(Clm 1). A diagnosis assistant system for assisting diagnosis of a plurality of 

(Clm 1) an eye image obtaining unit configured to acquire a target eye image which is a basis for acquiring diagnosis assistance information on a subject; 
(clm 3)  The diagnosis assistant system of claim 1, wherein the eye image includes a retinal image or a fundus image.

a fundus image obtaining unit configured to acquire a target fundus image which is a basis for acquiring diagnosis assistance information on a subject;
(clm 1) a first processing unit configured to, for the target eye image, obtain a first result related to a first disease of the subject using a first machine learning model; 
(clm 4.1) The diagnosis assistant system of claim 1, wherein: the first machine learning model comprises a first neural network model, 

a first processing unit configured to, for the target fundus image, obtain a first result related to a first finding of the subject using a first neural network model, wherein the first neural network model is trained on the basis of a first fundus image set; 

(clm 4.2) and the second machine learning model comprises a second neural network model.

a second processing unit configured to, for the target fundus image, obtain a second result related to a second finding of the subject using a second neural network model, wherein the second neural network model is trained on the basis of a second fundus image set which is at least partially different from the first fundus image set;
a third processing unit configured to determine, on the basis of the first result and the second result, a diagnostic information on the subject;
and a diagnostic information output unit configured to provide the diagnosis assistant information related to the first result and the second result to a user, wherein the first disease and the second disease are different diseases each other, wherein the first disease is related to a first eye disease and the first result is used for determining whether the subject is normal or not regarding the first eye 




(Clm 5). The diagnosis assistant system of claim 1, wherein: the first machine learning model is trained to classify an input eye image into one of normal label and an abnormal label regarding the first disease, and the first processing unit obtains the first result by classifying the target eye image into one of the normal label or the abnormal label.

5. The diagnosis assistant system of claim 1, wherein when the first label is a normal label of the first finding and the second label is a normal label of the second finding, the third processing unit determines the diagnostic information normal, and wherein when the first label is not the normal label of the first finding or the second label is not the normal label of the second finding, the third processing unit determines the diagnostic information abnormal.
(Clm 6). The diagnosis assistant system of claim 1, wherein the first processing unit obtains a first map related to the first result via the first machine learning model 




 20. The diagnosis assistant system of claim 15, wherein when the quality information of the target fundus image is determined to lower than a predetermined quality level in the fourth processing unit, the diagnostic information output unit provides an information indicating that the quality information of the target fundus image is lower than the predetermined quality level.
Clm 8 A diagnosis assistant system for assisting diagnosis of a plurality of diseases based on an eye image, comprising: an eye image obtaining unit configured to acquire a target eye image which is a basis for acquiring diagnosis assistance information on a subject; a first processing unit configured to, for the target eye image, obtain a first result related to a first disease of the subject 




20. The diagnosis assistant system of claim 15, wherein when the quality information of the target fundus image is determined to lower than a predetermined quality level in the fourth processing unit, the diagnostic information output unit provides an information indicating that the quality information of the target fundus image is lower than the predetermined quality level.
(Clm 11). A diagnosis assistant system for assisting diagnosis of a plurality of diseases based on an eye image, comprising: an eye image obtaining unit configured to acquire a target eye image which is a basis for acquiring diagnosis assistance information on a subject; a 




 (Clm 20). The diagnosis assistant system of claim 15, wherein when the quality information of the target fundus image is determined to lower than a predetermined quality level in the fourth processing unit, the diagnostic information output unit provides an information indicating that the quality information of the target fundus image is lower than the predetermined quality level.
(Clm 14) 14. The diagnosis assistant system of claim 13, further comprising: a third processing unit configured to obtain a quality information of the target eye image, and wherein the diagnostic information output unit outputs the quality 



Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is system claim for the method claimed in claim 15.

Claim 16 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is non-transitory computer-readable claim for the method claimed in claim 16.

Claim 17 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is system claim for the method claimed in claim 17.

Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is non-transitory computer-readable claim for the method claimed in claim 18.

Claims 2,  13-14 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,580,530 (herein referred to as Patent’530) in view of  Iwase et al (Pub No.: 20120070049).
As to claim 2, Patent’530 does not teach the diagnosis assistant system, wherein the eye image includes at least one vessel of the eye of the subject.
 	Iwase discloses a system for analyzing eye images including wherein the eye image includes at least one vessel of the eye of the subject (see [p][0029] and Fig. 5A ).
 	Patent’530 and Iwase  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the system for analyzing eye image  of Iwase into Patent’530 for extracting a feature amount, which represents an anatomical feature in the eye to be examined, from a projection image obtained from a tomogram of the retina layers and a fundus image of the eye (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 13, all limitations are discussed in claim 1 except: a data processing unit configured to extract features of the target eye image.
 	Iwase discloses a system for analyzing eye images including a data processing unit configured to extract features of the target eye image (see [p][0035]).
 	Patent’530 and Iwase  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the system for analyzing eye image  of Iwase into Patent’530 for extracting a feature amount, which represents an anatomical feature in the eye to be examined, from a projection image obtained from a tomogram of the retina layers and a fundus image of the eye (see abstract). Such a 
 	
(Clm 14) The diagnosis assistant system of claim 13, further comprising: a third processing unit configured to obtain a quality information of the target eye image, and wherein the diagnostic information output unit outputs the quality information of the target fundus image obtained by the third processing unit.

20 The diagnosis assistant system of claim 15, wherein when the quality information of the target fundus image is determined to lower than a predetermined quality level in the fourth processing unit, the diagnostic information output unit provides an information indicating that the quality information of the target fundus image is lower than the predetermined quality level


 	 Claim 19 is rejected for the same reasons as set forth in the rejection of the claim 13, as claim 13 is system claim for the method claimed in claim 19.  

 	Claim 20 is rejected for the same reasons as set forth in the rejection of the claim 19, as claim 19 is method claim for the method claimed in claim 20.

 	As to claim 21, note the discussion of claim 13.	Claim 22 is rejected for the same reasons as set forth in the rejection of the claim 21, as claim 21 is method claim for the non-transitory computer-readable claimed in claim 22.  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,580,530 (herein referred to as Patent’530) in view of  Abramoff et al (Pub No.: US 20060257031 A1).
 	As to claim 9, Patent’530 does not teach the diagnosis assistant system, wherein the systemic disease comprises at least one of hypertension, diabetes, Alzheimer's disease, cytomegalovirus disease, stroke, arteriosclerosis and cardiovascular disease.
 	Abramoff discloses a method for detection of lesion wherein the systemic disease comprises diabetes  (see [p][0002]).
 	Patent’530 and Iwase  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the method for detection of lesion of Abramoff into Patent’530 for detecting images containing red lesions and a probability for each candidate to represent the red-lesion is estimated using a classifier and a large set of specifically designed features (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
	  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Abramoff et al (Pub No.: 20060257031) discloses an SYSTEM AND METHOD FOR DETECTING RETINOPATHY.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        June 18, 2021